ANTOON, Judge.
The defendant was charged with burglary of a dwelling with a battery,1 and aggravated battery with a deadly weapon.2 The jury returned verdicts of guilty to the lesser included offenses of burglary of an occupied dwelling (without a battery),3 and battery.4 Contending that these verdicts are inconsistent, the defendant urges us to vacate the battery charge on the authority of Sgroi v. State, 634 So.2d 280(Fla. 4th DCA 1994).
In order to preserve an issue for appellate review, the issue must have been presented to, and determined by, the trial court. Bertolotti v. Dugger, 514 So.2d 1095 (Fla.1987). We affirm the defendant’s judgments and sentences without reaching the merits of his appeal because this allegation of error was not raised in the trial court and such error is not fundamental in nature.
AFFIRMED.
PETERSON, C.J., and DAUKSCH, J., concur.

. §§ 810.02(1); 810.02(2)(a); 784.03, Fla.Stat. (1993).


. § 784.045(l)(a)2, Fla.Stat. (1993).


. § 810.02(3), Fla.Stat. (1993).


. § 784.03, Fla.Stat. (1993).